                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN


MARK MARKHAM, individually and on behalf
of all others similarly situated,

              Plaintiff,                   Civil Action No.: 19-cv-00232

v.                                         Hon. Janet T. Neff

NATIONAL GEOGRAPHIC PARTNERS LLC,

              Defendant.


 Philip L. Fraietta, Esq.                  Theodore W. Seitz (P60320)
 Joseph I. Marchese, Esq.                  Elisa J. Lintemuth (P74498)
 BURSOR & FISHER, P.A.                     DYKEMA GOSSETT PLLC
 Counsel for Plaintiff Mark Markham        Attorneys for National Geographic
 888 Seventh Avenue                         Partners LLC
 New York, NY 10019                        Dykema Gossett PLLC
 Tel: 646-837-7150                         300 Ottawa Ave. N.W., Suite 700
 Fax: 212-989-9163                         Grand Rapids, MI 49503
 pfraietta@bursor.com                      (616) 776-7500
 jmarchese@bursor.com                      tseitz@dykema.com
                                           elintemuth@dykema.com
 Frank S. Hedin, Esq.
 HEDIN HALL LLP
 Counsel for Plaintiff Mark Markham
 1395 Brickell Avenue,
 Suite 900
 Miami, Florida 33131
 Tel: 305-357-2107
 Fax: 305-200-8801
 fhedin@hedinhall.com



                 JOINT NOTICE FOLLOWING MEET AND CONFER
       Plaintiff Mark Markham, individually and on behalf of all others similarly situated, and

Defendant National Geographic submit this Joint Notice in accordance with the Court’s June 3,

2019 Order (the “Order”). (ECF No. 12).

       Pursuant to the Order, the parties met and conferred starting on June 12, 2019 in an effort

to reach agreement on or narrow the issues addressed in the Pre-Motion Conference filings. (ECF

Nos. 8 and 11). After discussing the legal and factual issues raised in the Pre-Motion Conference

filings, the parties agreed to exchange information informally after which the parties will

determine if a basis exists to resolve this matter before further motion practice or formal discovery.

       Counsel for defendant National Geographic elaborated on the basis for a challenge to the

claims alleged based on lack of subject matter jurisdiction/lack of standing/no injury-in-fact and

why those defenses were not precluded by Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 443-

44 (6th Cir. 2012), including that the issues presented here involve mixed questions of law and

fact, which take them outside the scope of Carrier holding on the “factual attack” standards for

motions brought pursuant to Rule 12(b)(1). In particular, the Sherman Act claims in Carrier

required the court to make a factual determination that there was a “‘sufficient injury or

anticompetitive effect to establish liability.’” 673 F.3d at 444. Here, the Plaintiff’s lack of

standing/no injury-in-fact challenge does not require that type of involved factual determination.

       Plaintiff disagrees with National Geographic’s position. Plaintiff contends that under

Carrier “the district court is prohibited from making factual findings with respect to a

jurisdictional issue when such a finding would adversely affect the merits of plaintiff’s case.”

Carrier, 673 F.3d at 443-44; see also Gaylor v. Hamilton Crossing CMBS, 582 F. App’x 576, 580

(6th Cir. 2014) (“[W]hether TRU’s slopes actually exceed permissible standards – which is clearly

a merits-based inquiry – has no place in our or the district court’s standing analysis.”). Here,



                                                  1
National Geographic’s standing challenge would require the Court to determine – without any

discovery – whether Plaintiff’s and the putative Class’s subscription information was disclosed

during the four-month class period, which is the crux of the entire case.

       National Geographic alternatively advised that Plaintiff’s lack of standing (based on both

a lack of actual damages and an actionable violation of the VRPA during the relevant period) could

be resolved by an early Rule 56 summary judgment, which would be limited to Plaintiff’s

individual claim. See Huff v. Telecheck Servs, Inc.__F.3d__, 2019 U.S. App. LEXIS 13367 (6th

Cir. May 3, 2019) (affirming the granting of summary judgment—before addressing class

certification—due to the named plaintiff’s lack of standing, because he suffered no injury-in-fact).

If National Geographic proceeds under Rule 56, it will request a Case Management Order limiting

discovery initially to Plaintiff’s individual claim and those facts relevant to the summary judgment

motion, much like the Case Management Order entered in Horton v. GameStop Corp., Case. No.

18-596 (W.D. Mich.)(Quist, J.)(ECF No. 32), cited in the Order (ECF 12, Page ID. 61).

       Plaintiff disagrees with this one-way summary judgment approach. Instead, Plaintiff

contends that discovery should proceed on his individual claim in a manner that will permit him

to also move for summary judgment on his individual claim, much like the Civil Case Management

Plan And Scheduling Order entered in Boelter v. Hearst Communications, Inc., Case No. 15-cv-

03934 (S.D.N.Y.) (Torres, J.) (ECF No. 96). See also Boelter v. Hearst Commc’ns, Inc., 269 F.

Supp. 3d 172, 201-02, 206-07 (S.D.N.Y. 2017) (granting plaintiff’s motion for summary judgment

under PPPA where plaintiff proved that her subscription information was disclosed to third-party

data companies). The Hearst-style Scheduling Order was also utilized in three other PPPA cases

wherein Plaintiff’s counsel served as Class Counsel.         See Moeller v. Advance Magazine

Publishers, Inc. d/b/a Condé Nast, Case No. 15-cv-05671 (S.D.N.Y.) (Buchwald, J.) (ECF No.



                                                 2
79); Taylor v. Trusted Media Brands, Inc., Case No. 16-cv-01812 (S.D.N.Y.) (Karas, J.) (ECF No.

60); Ruppel v. Consumers Union of United States, Inc., Case No. 16-cv-02444 (S.D.N.Y.) (Karas,

J.) (ECF No. 47).

       National Geographic’s counsel then summarized the information uncovered to date

concerning Plaintiff, which National Geographic believes establishes that Plaintiff’s subscription

information was not disclosed during the putative class period. National Geographic’s counsel

also advised that documentation accompanied by a declaration may be tendered to substantiate the

absence of a violation as it relates to the named Plaintiff.

       Plaintiff’s counsel advised National Geographic that they have been retained by other

Michigan-based subscribers whose personal information they contend may have been disclosed

by National Geographic during the putative class period in violation of the pre-amendment version

of Michigan’s VRPA. Plaintiff’s counsel has identified these individuals to National Geographic’s

counsel for the exclusive purpose of facilitating discussions of early resolution of this matter.

       Based on the discussions described above, the parties recommend the following course of

action pursuant to the Order (ECF No. 12, Page ID. 62), which is consistent with past orders of the

Court in similar circumstances. See, e.g., Alberts v. Asset Acceptance, Case No. 1:17-cv-467 (ECF

No. 28, Order, Page ID. 97-98):

       The parties shall have 45 days to exchange information relating to the viability of plaintiff’s

individual claim including documentation establishing the lack of a disclosure of his subscription

information during the putative class period and information from plaintiff’s counsel relative to

potential substitute name plaintiffs and, after that exchange, further meet and confer to discuss a

potential resolution of this matter. Not later than August 8, 2019, the parties will file a Joint Notice

indicating that they:



                                                   3
                   (a) have reached a resolution of this case, including an estimated time for filing
                   dismissal papers;

                   (b) request more time to discuss a resolution, including an estimated time for
                   completion; or

                   (c) are unable to resolve this case and further discussions would not be productive
                   at this time.

         In the event the parties indicate that they were unable to resolve this case, they request that

the Court then notice a Case Management Conference pursuant to Fed. R. Civ. P. 16. Finally, the

parties recommend that National Geographic’s time to respond to the Complaint be extended until

further order of the Court.

 Respectfully submitted,


 /s/ Philip L. Fraietta (w/permission)                  /s/ Theodore W. Seitz
 Philip L. Fraietta, Esq.                               Theodore W. Seitz (P60320
 Joseph I. Marchese, Esq.                               Elisa J. Lintemuth (P74498)
 BURSOR & FISHER, P.A.                                  DYKEMA GOSSETT PLLC
 Counsel for Plaintiff Mark Markham                     Attorneys for National Geographic
 888 Seventh Avenue                                     Partners LLC
 New York, NY 10019                                     300 Ottawa Ave. N.W., Suite 700
 Tel: 646-837-7150                                      Grand Rapids, MI 49503
 Fax: 212-989-9163                                      (616) 776-7500
 pfraietta@bursor.com                                   tseitz@dykema.com
 jmarchese@bursor.com                                   elintemuth@dykema.com


 /s/ Frank S. Hedin (w/permission)
 Frank S. Hedin, Esq.
 HEDIN HALL LLP
 Counsel for Plaintiff Mark Markham
 1395 Brickell Avenue,
 Suite 900
 Miami, Florida 33131
 Tel: 305-357-2107
 Fax: 305-200-8801

 Dated: June 24, 2019

072453.000025 4835-0573-3017.6



                                                    4
